                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                   Southern Division


ADRINNE HOOKER,                                  *

       Plaintiff,                                *
v.                                                          Case No.: GJH-18-2352
                                                 *
TUNNELL GOVERNMENT
SERVICES INC.,
                                                 *
       Defendant.
                                                 *
*      *       *      *       *      *       *       *      *       *      *       *        *

                                  MEMORANDUM OPINION

       Plaintiff Adrinne Hooker initiated this action in the Circuit Court for Montgomery

County, Maryland alleging Maryland Wage Payment and Collection Law, Md. Code § 3-507-2

Lab. & Empl. (MWPCL), and breach of contract claims against Defendant Tunnell Government

Services Inc. ECF No. 1-2. She alleges that Defendant violated the MWPCL or breached

Plaintiff’s employment contract when it terminated her employment rather than allowing her to

use paid sick days or apply for short- or long-term disability benefits when she was injured and

unable to work. Id. Following removal to this Court, ECF No. 1, Plaintiff filed a Motion to

Remand, ECF No. 7. Defendant moved the Court to dismiss Plaintiff’s Complaint, ECF No. 6,

and requested leave to amend its Notice of Removal, ECF No. 10. No hearing is necessary. See

Loc. R. 105.6 (D. Md. 2016). For the following reasons, Plaintiff’s Motion to Remand will be

denied; Defendant’s Motion to Dismiss will be granted in part and denied in part; and

Defendant’s Motion for Leave to File Amended Notice of Removal will be granted.




                                                 1
I.      BACKGROUND1

        In early 2014, Defendant hired Plaintiff as a senior quality assurance specialist. ECF No.

1-2 ¶ 4. Defendant paid Plaintiff a salary of approximately $100,000 per year and offered

benefits including unlimited sick leave and short- and long-term disability insurance. Id. ¶ 4, 6.

Defendant’s employee manual mentions these benefits. Id. ¶ 6.

        On March 25, 2015, Plaintiff was injured in an automobile accident. Id. ¶ 5. She then

experienced serious and continuing neck and back pain and was unable to work full-time for a

period of months. Id. ¶ 5. Around June 15, 2015, Defendant terminated Plaintiff because of her

inability to perform work. Id. ¶ 7. At that time, Plaintiff requested that she be allowed to apply

for short- and long-term disability. Id. Defendant denied that request. Id. Plaintiff was

subsequently unable to find employment for comparable compensation for more than a year. Id.

¶ 8. She claims that she lost more than $100,000 in income because she was fired and denied the

opportunity to apply for disability coverage. Id. ¶ 9.

        On June 13, 2018, Plaintiff filed suit in the Circuit Court for Montgomery County,

Maryland alleging state-law claims. ECF No. 1-2. On July 31, 2018, within thirty days of

receiving service of the Complaint, Defendant filed a Notice of Removal that relied on federal

question and supplemental jurisdiction. ECF No. 1. Specifically, Defendant asserted that

Plaintiff’s state-law claims for long-term disability benefits raise federal questions because they

are subject to complete preemption by the Employee Retirement Income Security Act of 1974

(ERISA), 29 U.S.C. § 1001, et seq, ECF No. 1 ¶¶ 2, 6, and that the Court has supplemental

jurisdiction over Plaintiff’s remaining state-law claims, id. ¶ 16. According to Defendant,



1
  For the purposes of deciding Plaintiff’s Motion to Remand, the Court assumes the jurisdictional facts alleged in
Defendant’s Notice of Removal, ECF No. 1, are true. To analyze Defendant’s Motion to Dismiss, the Court assumes
the facts alleged in Plaintiff’s Complaint, ECF No. 1-2, are true.

                                                        2
Plaintiff’s state-law claims for long-term disability benefits are artfully-pled claims to recover

benefits due to her under an employee-welfare-benefit plan governed by ERISA. To support this

allegation, Defendant points to its Long-Term Disability Plan (the Plan), which was in effect

when Plaintiff requested to apply for long-term disability benefits. Id. ¶ 11 (citing ECF No. 1-3

at 5).2 Under the Plan, a person becomes eligible for insurance when he becomes a member, and

“member” is defined as:

        Any PERSON (OTHER THAN EXECUTIVE PERSON), residing in the United
        States, who is a U.S. citizen or is legally working in the United States, who is a full-
        time Employee of the Policyholder and who regularly works at least 30 hours a
        week. Work must be at the Policyholder’s usual place or places of business, at an
        alternative worksite at the direction of the Policyholder, or at another place to which
        the Employee must travel to perform his or her regular duties . . .

ECF No. 1-3 at 12, 39. The definition of “Policyholder” includes Defendant. Id. at 42. To apply

for long-term disability benefits under the Plan, a member must file “claim forms and other

information.” Id. at 28. The Plan specifies that the “Policyholder” is to “provide appropriate

claim forms to assist [members] in filing claims.” Id.

        Plaintiff filed a Motion to Remand, arguing that the Court lacks subject-matter

jurisdiction over her claims because the ERISA-governed Plan was not in effect when Plaintiff

was injured in March 2015 although the Plan was in effect when Defendant denied Plaintiff the

opportunity to apply for the benefits. ECF No. 7 at 4. Defendant opposed Plaintiff’s Motion to

Remand, ECF No. 11, and filed a Motion for Leave to Amend Notice of Removal to clarify that

its ERISA-governed Plan has been continuously in effect since July 1, 2001 even though it

became funded through a new policy effective May 1, 2015, ECF No. 10.




2
 Pin cites to documents filed on the Court’s electronic filing system (CM/ECF) refer to the page numbers generated
by that system.

                                                        3
       Based on the same ERISA-preemption argument that supports Defendant’s Notice of

Removal, Defendant moved to dismiss Plaintiff’s long-term disability claims. ECF No. 6.

Pursuant to Federal Rule of Procedure 12(b)(6), Defendant also moved to dismiss Plaintiff’s

MWPCL and breach of contract claims for denials of short-term disability and paid-sick leave.

Id.

II.    DISCUSSION

           A. Motion to Remand

       “Under the removal statute, ‘any civil action brought in a State court of which the district

courts of the United States have original jurisdiction, may be removed by the defendant’ to

federal court.” Aetna Health Inc. v. Davila, 542 U.S. 200, 207 (2004) (quoting 28 U.S.C. §

1441(a) (2012)). This Court has original jurisdiction over claims “arising under the Constitution,

laws, or treaties of the United States.” 28 U.S.C. § 1331. Ordinarily, a plaintiff’s claims “arise

under” the laws of the United States, when the allegations in the well-pleaded complaint

necessarily alleges a federal claim. 542 U.S. at 207.

       Complete preemption, which “‘converts an ordinary state common law complaint into

one stating a federal claim,’” provides an exception to the well-pleaded complaint rule.

Darcangelo v. Verizon Commc’ns, Inc., 292 F.3d 181, 187 (4th Cir. 2002) (quoting Metro. Life

Ins. Co. v. Taylor, 481 U.S. 58, 65 (1987)). “[W]hen complete preemption exists, ‘the plaintiff

simply has brought a mislabeled federal claim, which may be asserted under some federal

statute.’” Sonoco Prods. Co. v. Physicians Health Plan, Inc., 338 F.3d 366, 371 (4th Cir. 2003)

(quoting King v. Marriott Int’l, Inc., 337 F.3d 421, 425 (4th Cir. 2003)). In these situations,

removal is proper “regardless of the ‘label’ that the plaintiff has used” in her state court




                                                  4
complaint. Prince v. Sears Holdings Corp., 848 F.3d 173, 177 (4th Cir. 2017) (citing cases).

Ultimately, the burden is on the defendant to show that removal is proper. Id. at 176.

       If Defendant’s Notice of Removal demonstrates that ERISA completely preempts

Plaintiff’s MWPCL and breach of contract claims for lack of access to long-term disability

benefits, then removal was proper, and Plaintiff’s Motion to Remand must be denied. ERISA’s

civil enforcement provision, § 502(a), allows an ERISA plan participant to bring a civil action

“to recover benefits due to him under the terms of his plan, to enforce his rights under the terms

of the plan, or to clarify his rights to future benefits under the terms of the plan[.]” 29 U.S.C. §

1132(a)(1)(B). Section 502(a) completely preempts a state-law claim when (1) a plaintiff has

standing under the section; (2) the plaintiff’s claim “falls within the scope of an ERISA provision

that can [be] enforce[d] via § 502(a)”; and (3) the claim cannot be resolved “without an

interpretation” of “an ERISA-governed employee benefit plan.” Sonoco, 338 F.3d at 372

(quoting Jass v. Prudential Health Care Plan, Inc., 88 F.3d 1482, 1487 (7th Cir. 1996)).

       Here, Plaintiff has standing under § 502(a) to pursue her claim. A “participant or

beneficiary” is entitled to pursue an ERISA claim under § 502(a)(1)(B) “to enforce his rights

under the terms of the plan.” 29 U.S.C. § 1132(a)(1)(B). A participant is “any employee or

former employee of an employer, or any member or former member of an employee

organization, who is or may become eligible to receive a benefit of any type from an employee

benefit plan which covers employees of such employer or members of such organization, or

whose beneficiaries may be eligible to receive any such benefit.” 29 U.S.C. § 1002. Plaintiff was

Defendant’s employee and per the terms of the Plan she became “eligible for insurance” when

she became a “member”—a person who regularly worked at least 30 hours a week. ECF No. 1-3

at 39. Plaintiff does not dispute that she regularly worked at least 30 hours a week. Thus,



                                                  5
according to the Notice of Removal, Plaintiff was a plan participant with standing to pursue a

claim under § 502(a).

        Plaintiff’s argument that she lacks standing to sue under ERISA because her injury

occurred in March 2015 and the Plan did not become effective until May 2015 fails. Plaintiff was

a plan participant when she was terminated and denied the opportunity to apply for long-term

disability benefits in June 2015. Thus, she had standing as a “participant” to recover benefits due

to her under the Plan and to more broadly enforce her rights under the plan, including her right to

apply for benefits and be formally denied. § 1132(a)(1)(B). Plaintiff’s claim that she lacks

standing because she is not entitled to benefits under the Plan given its pre-existing condition bar

is also incorrect. The term “participant” includes any employee who “may become eligible to

receive a benefit.” § 1002. Thus, even if Plaintiff is correct that she would be unable to recover

long-term disability benefits because of the Plan’s pre-existing-condition bar to coverage,

Plaintiff remained a plan participant who may have become eligible to use benefits at another

time. Further, Plaintiff’s right to apply for benefits and be formally denied if deemed unentitled

to those benefits is a distinct right that grants Plaintiff standing. In sum, the first element of the

ERISA complete preemption test—whether the plaintiff has standing under § 502(a) to pursue

her claim—is satisfied.

        Next, Plaintiff’s claim falls within the scope of an ERISA provision that can be enforced

through § 502(a). Plaintiff claims that rather than being allowed to apply for long-term disability

benefits, she was terminated. Pursuant to § 510, “[i]t shall be unlawful for any person to

discharge, fine, suspend, expel, discipline, or discriminate against a participant or beneficiary for

exercising any right to which he is entitled under the provisions of an employee benefit plan . . .

for the purpose of interfering with the attainment of any right to which such participant may



                                                   6
become entitled under the plan[.]” 29 U.S.C. § 1140. This provision, which encompasses

Plaintiff’s claims, may be enforced through § 502. Kahalas v. Claims Admin. Corp., No. DKC-

92-2253, 1995 WL 795666, at *3 (D. Md. Mar. 16, 1995) (“Section 502(a) provides plan

participants with a private right of action to sue to enforce certain provisions of ERISA,

including § 510.”).

       Finally, Plaintiff’s claim cannot be resolved without interpretation of the ERISA-

governed Plan. Plaintiff alleges that she was inappropriately denied the opportunity to apply for

long-term disability benefits. To determine whether Plaintiff had a right to apply for these

benefits and Defendant had a duty to allow her to do so, the Court must look to the terms of the

Plan and to ERISA, a federal statute. While Plaintiff is correct that the Court may interpret other

documents, including, for example, the Defendant’s employee manual, while resolving

Plaintiff’s claim, this does not change the inevitability that the ERISA-governed Plan will require

interpretation.

       Taken together, Plaintiff’s state-law claims for access to long-term disability benefits are

completely preempted by ERISA, meaning this Court has federal question jurisdiction. As

explained in the Notice of Removal and unrebutted by Plaintiff, the Court has supplemental

jurisdiction over Plaintiff’s remaining state-law claims for access to paid-sick leave and short-

term disability benefits because these claims are so related to the completely preempted long-

term benefit claims that they form part of the same case or controversy. ECF No. 1 ¶ 16. Thus,

Plaintiff’s Motion for Remand will be denied.

           B. Motion to Dismiss

       Defendant moves to dismiss each of Plaintiff’s claims under Federal Rule of Civil

Procedure 12(b)(6), which calls for dismissal where a complaint does not contain “sufficient



                                                 7
factual matter, accepted as true, ‘to state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 677 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). When deciding a motion to dismiss, a court “must accept as true all of the factual

allegations contained in the complaint,” and “draw all reasonable inferences in favor of the

plaintiff.” E.I. du Pont de Nemours & Co. v. Kolon Indus., Inc., 637 F.3d 435, 440 (4th Cir.

2011) (citations and internal quotation marks omitted). Generally, if the Court considers matter

outside the pleadings when deciding a defendant’s 12(b)(6) motion, the Court must treat a

motion to dismiss as one for summary judgment. Jakubiak v. Perry, 101 F.3d 23, 24 n. 1 (4th

Cir. 1996). However, “the court may properly consider documents ‘attached to the complaint, as

well as those attached to the motion to dismiss, so long as they are integral to the complaint and

authentic.’” Philips v. Pitt Cnty. Mem. Hosp., 572 F.3d 176, 180 (4th Cir. 2009) (citations

omitted). Plaintiff’s argument that the Plan documents, which Defendant attached to its Motion

to Dismiss, are not integral to the Complaint fails because Plaintiff’s long-term disability claims

cannot be resolved without interpretation of the ERISA-governed Plan. Given that these claims

are predicated on Plaintiff’s alleged entitlement to benefits under the Plan and rights under

ERISA, the Court may consider the documents Defendants attached to the Motion to Dismiss

without converting it to a summary judgment motion.

                1. Claims for Long-term Disability Insurance (ERISA claims)

        “When [a] federal statute completely pre-empts [a] state-law cause of action, a claim

which comes within the scope of that cause of action, even if pleaded in terms of state law, is in

reality based on federal law.” Darcangelo, 292 F.3d at 187 (emphasis in original). When a state-

law claim falls within the scope of ERISA’s civil enforcement action, “the federal court should

not dismiss the claim as preempted, but should treat it as a federal claim under § 502.” Id. at 195.



                                                   8
State-law claims that are completely preempted should thus be evaluated as claims under § 502

for purposes of a motion to dismiss. See id. at 195–96 (evaluating preempted breach of contract

claim as a claim for breach of fiduciary duties under § 502(a)(3)). The court may also “choose to

grant plaintiff leave to amend her complaint in order to clarify the exact scope of relief requested

under § 502(a).” Singh v. Prudential Health Care Plan, Inc., 335 F.3d 278, 292 (4th Cir. 2003).

       Although the parties only discuss whether Plaintiff’s complaint alleges an ERISA claim

for denial of benefits under 29 U.S.C. § 1132(a)(1)(B), Plaintiff’s long-term disability insurance

claims naturally convert to a claim under § 510, 29 U.S.C. § 1140. Section 510 “prevents

unscrupulous employers from discharging” employees to prevent them from obtaining benefits.

See Conkwright v. Westinghouse Elec. Corp., 933 F.2d 231, 239 (4th Cir.1991) (collecting

cases). The provision makes it unlawful for an employer to discharge an employee to interfere

with the employee’s exercise of rights under an ERISA-governed plan. According to the

Complaint, Plaintiff was denied the opportunity to apply for long-term disability benefits. After

Plaintiff was injured in a car accident, Defendant terminated Plaintiff without allowing her to file

a claim for payments under the Defendant’s long-term disability insurance plan. ECF No. 1-2 ¶¶

7. To apply for long-term disability benefits under the Plan, Plaintiff would have had to file

“claim forms and other information” with the Plan administrator. Id. at 28. The Plan specifies

that the “Policyholder,” in this case, Defendant, was to “provide appropriate claim forms to assist

[] in filing claims.” Id. Drawing all reasonable inferences in Plaintiff’s favor, Plaintiff has

alleged that Defendant discharged her to interfere with her right to apply for long-term disability

benefits under the Plan. Further, to the extent that “the exact scope of relief requested under §

502(a)” by Plaintiff is unclear, Plaintiff has requested leave to amend her Complaint with




                                                  9
clarifications. ECF No. 9-1 at 8 n. 5 & 13. Defendant has not opposed this request. See ECF No.

12.

        In sum, Plaintiff’s MWPCL and breach of contract claims for long-term disability

benefits will not be dismissed but will be treated as a federal claim under § 502 and § 510, and

Plaintiff’s request for leave to amend her Complaint will be granted.

                 2. Remaining State-law Claims3

        Defendant has also moved to dismiss Plaintiff’s MWPCL claim and breach of contract

claims for short-term disability benefits and paid-sick leave.

        The MWPCL, Md. Code Ann., Lab. & Empl. § 3-501 et seq., requires an employer to pay

all wages due for work that an employee performed before the employee’s termination. § 3-

505(a). An employer need not pay accrued leave to an employee if:

        (1) the employer has a written policy that limits the compensation of accrued
        leave to employees;

        (2) the employer notified the employee of the employer’s leave benefits in
        accordance with § 3-504(a)(1) of this subtitle; and

        (3) the employee is not entitled to payment for accrued leave at termination under
        the terms of the employer’s written policy.

§ 3-505(b). Wages include “a fringe benefit” or “any other remuneration promised for service.” §

3-501(c)(2). Plaintiff alleges that Defendant paid her a salary of $100,000 per year and offered

benefits including short-term disability. ECF No. 1-2 ¶ 4, 6. Defendant’s employee manual

discusses this benefit. Id. ¶ 6. Drawing all reasonable inferences in Plaintiff’s favor, Plaintiff

became eligible for short-term disability payments when she was injured and became unable to

work. However, when Defendant terminated Plaintiff, it did not pay Plaintiff this short-term


3
 There is no dispute that Plaintiff cannot assert a claim for loss of salary or wrongful termination because she was
an at-will employee. ECF No. 9-1 at 11. Thus, this memorandum opinion does not address Defendant’s arguments in
sections IV.A.3, IV.A.4, and IV.B.3 of its memorandum in support of its motion to dismiss. ECF No. 6 at 10–11.

                                                        10
disability benefit. Thus, Plaintiff has stated a claim under the Maryland Wage Payment and

Collection Act for unpaid wages.

       Defendant’s argument that no Maryland court has found short-term disability benefits to

constitute an earned wage under the MWPCL does not change this analysis. First, the plain

language of the Act defines wages to include “fringe benefits” and nothing in the statute suggests

short-term disability benefits are excluded. § 3-501(c)(2). Further, Defendant points to no

Maryland court holding that short-term disability cannot constitute an earned wage under the

Act. Although evidence at a later stage in the litigation may show that Plaintiff was definitively

not entitled to payment for accrued short-term disability benefits, at the motion to dismiss stage,

Plaintiff has sufficiently alleged that she was improperly denied an accrued short-term disability

benefit in violation of the MWPCL.

       Similarly, Plaintiff’s claim in the alternative that Defendant breached Plaintiff’s

employment contract by failing to provide her with accrued short-term disability benefits

survives Defendant’s motion to dismiss. Plaintiff alleges that short-term disability benefits were

promised as a term of her employment and that she was terminated on the same day that she

asked to access those benefits. Although Defendant may later show that Plaintiff was not entitled

to short-term disability benefits because she did not qualify for these payments, at this stage

Plaintiff has sufficiently alleged a breach of contract claim.

       In contrast, however, Plaintiff fails to state a breach of contract claim for nonpayment of

sick leave. Plaintiff has not alleged that Defendant denied her sick leave while she was

employed. And given Plaintiff’s allegation that she was entitled to unlimited paid-sick leave, it is

not plausible that Defendant intended to pay Plaintiff for accrued sick leave after her termination.

Thus, Plaintiff’s breach of contract claim for paid sick leave will be dismissed.



                                                 11
               C. Motion to Amend Notice of Removal

        After receiving service of process for a suit filed in state court, a defendant has thirty

days to file a notice of removal, and within that thirty-day period the defendant may amend its

notice of removal as a matter of course. See 28 U.S.C. § 1446(b). “[A]fter thirty days, district

courts have discretion to permit amendments that correct allegations already present in the notice

of removal. Courts have no discretion to permit amendments furnishing new allegations of a

jurisdictional basis.” Wood v. Crane Co., 764 F.3d 316, 323 (4th Cir. 2014). Usually,

“amendment is appropriate for technical changes, such as the exact grounds underlying diversity

jurisdiction.” Id.

        Defendant seeks to amend its Notice of Removal “to clarify and correct statements

inadvertently made in the Notice of Removal.” ECF No. 10 ¶ 6. Specifically, the Amended

Notice of Removal clarifies that while the Plan became funded through a new policy effective

May 1, 2015, Defendant had maintained a long-term disability insurance plan since July 1, 2001.

These amendments do not furnish new jurisdictional allegations but simply correct factual

allegations that clarify the jurisdictional basis already presented in the original Notice of

Removal. Thus, Defendant’s Motion for Leave to Amend Notice of Removal will be granted.

III.    CONCLUSION

        For the foregoing reasons, Plaintiff’s Motion to Remand is denied, Defendant’s Motion to

Dismiss is granted in part and denied in part, Plaintiff is granted leave to amend her Complaint,

and Defendant’s Motion for Leave to Amend Notice of Removal is granted. A separate Order

shall issue.

Date: February 14, 2019                                        ____/s/______________________
                                                               GEORGE J. HAZEL
                                                               United States District Judge



                                                  12
